Citation Nr: 0808926	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

In a December 2002 statement in support of claim, the veteran 
notes that he has had problems with his heart.  He again 
mentions these problems in a November 2007 statement in 
support of claim.  Also in the November 2007 statement, the 
veteran notes that he is diabetic and has hypertension, 
arthritis, bronchitis and fibromyalgia, he indicates 
continuing problems with his back and a nervous condition, 
and he reports that his hearing loss is getting worse.  
Review of the claims folder does not reveal that the RO has 
addressed these potential claims for service connection for 
heart problems, diabetes, hypertension, arthritis, bronchitis 
and fibromyalgia, the potential claims to reopen for service 
connection for his back and a nervous condition, or the 
potential claim for an increased rating for hearing loss.  
Therefore, these matters are REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, the veteran submitted several documents 
directly to the Board without a wavier of RO consideration in 
November 2007.  Though not all of these records are pertinent 
to the issue on appeal, and though many are duplicative of 
evidence already in the claims folder, some of the records 
are related to the veteran's claim for service connection for 
chronic obstructive pulmonary disease.  Remand to the RO is 
required for consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2007).  

In addition, the evidence of record reveals that the veteran 
became entitled to benefits from the Social Security 
Administration (SSA) in March 1990.  See October 2007 record 
from SSA; November 2007 statement in support of claim.  The 
medical and legal documents pertaining to this have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  The case, 
therefore, must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2007).  The RO should also obtain all 
recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  Thereafter, readjudicate the claim, 
with consideration of all evidence 
obtained since the most recent 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal is not granted, issue an updated 
SSOC and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



